Citation Nr: 0104675	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  97-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchiectasis, 
bronchial asthma, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from November 1952 to October 
1954.  This appeal comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1. The veteran's asthma is manifested by attacks occurring 
several times a year and complaints of congestion with good 
results from the use of inhalers; without evidence of 
frequent asthmatic attacks with severe dyspnea on slight 
exertion or marked loss of weight or other evidence of severe 
impairment of health.

2.  The most recent pulmonary function tests, conducted in 
July 2000 showed a FEV1 of 82 percent of predicted value and 
a FEV1/FVC of 79 percent of the predicted value; the 
veteran's pulmonary function test results on the whole are 
greater than 40 percent of predicted FEV1 and 40 percent of 
predicted FEV1/FVC.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
bronchiectasis, bronchial asthma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2000); 61 Fed. Reg. 46,720-731 (in 
effect prior to October 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be granted a rating in 
excess of 60 percent for bronchiectasis, bronchial asthma.  
He claims that he has severe asthma attacks on a frequent 
basis. 

Based upon inservice and post service treatment for 
bronchitis, a February 1969 rating decision granted service 
connection for chronic asthmatic bronchitis, allergen unknown 
and assigned a noncompensable disability evaluation.  A 
rating decision dated in May 1980 increased the rating to 10 
percent.  The veteran filed his current claim in 1993 and a 
June 1994 rating action increased the rating to 30 percent 
disabling and a February 1996 rating action increased the 
evaluation to 60 percent disabling.  Even though the RO 
increased the schedular rating for the veteran's disability 
during the appeal, the issue of entitlement to a higher 
rating remained on appeal, as the veteran had not indicated 
his desire to withdraw that issue.  See AB v. Brown, 6 Vet. 
App. 35 (1993).   

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected asthma disability is 
currently evaluated as 60 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6601 (pertaining to bronchiectasis) 
and 6602 (pertaining to bronchial asthma), as amended by 61 
Fed. Reg. 46,720-731 (1996).  The RO has properly considered 
both the former version of these diagnostic codes as well as 
the amended versions that became effective October 7, 1996.  
Since his appeal was pending at the time the applicable 
regulations were amended, the veteran is entitled to 
consideration under whichever set of regulations--old or new-
-provide him with a higher rating.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Under the revised criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6601 provides that bronchiectasis may also be rated 
under Code 6600 (pertaining to chronic bronchitis).  
Diagnostic Codes 6600 and 6602 primarily rate the pulmonary 
condition based on pulmonary function study test results 
including Forced Expiratory Volume in one second (FEV-1), or 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath method (DLCO (SB)), 
or maximum exercise capacity.  38 C.F.R. § 4.97, Diagnostic 
Codes 6600, 6602 (2000).

Under the current regulations, an FEV-1 less than 40-percent 
of predicted value, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications warrants a 100 percent rating.  An FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids 
warrants a 60 percent rating.  38 C.F.R. § 4.97, DC 6602 
(2000). 

It is noted that the VA examiner at the July 2000 reported 
that the veteran's claims file was not available.  The Board 
recognizes that it is essential in the evaluation of a 
disability that each disability be viewed in relationship to 
its history.  38 C.F.R. § 4.1.  In this case, the veteran 
reported his medical history sufficiently and the examiner 
took this into consideration when reporting the current 
residuals.  The Board does not find that reviewing the case 
without a review of his printed history by the examining VA 
physician would prejudice the veteran.  Further, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In this case, the evidence of record shows that the veteran's 
latest, July 2000, pulmonary function tests resulted in FEV-1 
of 82 percent of predicted and FEV/FVC of 79 percent.  These 
results are well within the criteria contemplated for a 60 
percent rating.  The veteran has a FEV-1 greater than 40 
percent of predicted and a FEV-1/FVC greater than 40 percent.  
See, 38 C.F.R. § 4.97, DC 6602 (2000).  Moreover, all 
pulmonary function tests conducted before the 2000 readings 
were within the range of the 60 percent evaluation.  The 
January 1998 VA examination revealed a FEV-1 of 80 percent of 
predicted and FEV/FVC of 79 percent.  In March 1995, VA 
pulmonary testing revealed a FEV-1 of 73 percent of predicted 
and FEV/FVC of 123 percent.  Thus, the test results, as a 
whole, do not meet the criteria for a 100 percent rating.

In addition, although VA outpatient records show that the 
veteran has been treated for exacerbations of asthma on 
several occasions between 1994 and 1997, the record does not 
show that he has had to visit a physician at least weekly for 
required care of exacerbations.  In fact, it is not clear 
from the record whether his clinical visits would have been 
required if he had not run out of medication on occasion.  
Finally, he has not undergone courses of systemic 
corticosteroids, that is, at least daily, nor is he currently 
on immuno-suppressive medications.  In short, his 
symptomatology is not consistent with the criteria set forth 
for a 100 percent rating under the new criteria.

As noted, however, the veteran's disability must also be 
evaluated under the former criteria for evaluating 
respiratory disorders.  Karnas, supra.  A 60 percent 
evaluation was warranted for severe asthma, including 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  To obtain the next higher rating of 100 percent 
under the former criteria, it would have to be shown that the 
veteran experienced asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, DC 6602 (in effect prior to 
October 7, 1996). 

The veteran does not experience symptoms of sufficient 
severity or frequency to support a rating higher than 60 
percent under the former criteria.  While the veteran has 
stated that he has up to 2 asthma attacks weekly, the medical 
evidence of record does not confirm such severity.  The 
records do not show that the veteran has been treated over 
the previous year at medical facilities for exacerbations of 
his asthma.  Furthermore, he has not shown marked loss of 
weight or other evidence of severe impairment.  The VA 
records show that he weighed 180 pounds in 1995 whereas his 
weight at the 2000 VA examination was 184 pounds.  The 
evidence indicates that the veteran does not have severe 
dyspnea.  VA outpatient records show symptoms that include 
coughing and congestion that are, for the most part, readily 
relieved by aerosol or vapor inhalants.  Accordingly, the 
criteria for an increased rating under the former criteria is 
not warranted either.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.97, Diagnostic Code 6602 (in effect prior to October 7, 
1996); 61 Fed. Reg. 46,720-731, Diagnostic Code 6602 (2000).

As noted, bronchiectasis is ordinarily rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6601.  Under the previous rating 
criteria, a 60 percent disability evaluation requires severe 
bronchiectasis with considerable emphysema, impairment in 
general health manifested by loss of weight, anemia, or 
occasional pulmonary hemorrhages, and occasional 
exacerbations of a few days duration, with expected fever and 
other symptoms, and the disability is demonstrated by 
lipoidal injection and layer sputum test.  A 100 percent 
rating is assigned when the disability is pronounced, with 
symptoms in aggravated form, marked emphysema, dyspnea at 
rest or on slight exertion, cyanosis, marked loss of weight 
or other evidence of severe impairment of general health.  38 
C.F.R. § 4.97, Code 6601 (in effect prior to October 7, 
1996).

The Board observes that the words "moderate" and "severe" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 4.2, 4.6.

Under the amended criteria for bronchiectasis, a 60 percent 
disability rating is warranted for bronchiectasis if there 
are incapacitating episodes of infection of four to six weeks 
total duration per year, or near constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously.  A 100 percent rating is warranted when there 
are incapacitating episodes of infection of at least six 
weeks total duration per year.  For rating purposes, an 
incapacitating episode is one that requires bedrest and 
treatment by a physician.  61 Fed. Reg. 46,729; 38 C.F.R. 
§ 4.97, Diagnostic Code 6601 (2000).

The Board notes that the veteran's reported medical history 
does not describe pronounced symptoms, persistent paroxysmal 
coughing, abundant purulent and fetid expectoration, marked 
emphysema, dyspnea at rest or on slight exertion, cyanosis, 
marked loss of weight or other evidence of severe impairment 
of general health (former Diagnostic Code 6601).

Under the current Diagnostic Code 6601, the record does not 
reflect incapacitating episodes of infection of at least six 
weeks per year even though the veteran reported experiencing 
bronchitis symptoms sometimes twice a week.  His medical 
record does not show constant productive cough with purulent 
sputum associated with anorexia, weight loss, and frank 
hemoptysis.  Nor does the veteran's pulmonary disorder 
require nearly continuous antibiotic usage.  Therefore, the 
criteria for a 60 percent evaluation under either the former 
or current Diagnostic Code 6601 are not met.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate. Higher ratings -- up to 100 percent -- are 
provided for certain manifestations of bronchial asthma, but 
the medical evidence reflects that those manifestations are 
not present in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The veteran's pulmonary function test results have been 
interpreted as showing function contemplated by the 60 
percent rating.  The records show that on the majority of the 
veteran's clinic visits his asthmatic symptoms were relieved 
on treatment by aerosol.  There is no occasion where extended 
medical care was required.

Concerning the effect on employment, the record show that the 
veteran was last employed as veterinarian helper.  At the 
July 2000 VA examination he reported that he was unemployed.  
Significantly, however, the veteran has not asserted or 
produced objective evidence that would indicate that his 
service-connected disability interfered with his former 
employment to such an extent that he is entitled to 
extraschedular consideration.  Neither his statements nor the 
medical records indicate that bronchial asthma warrants the 
assignment of an extraschedular evaluation.  


ORDER

An increased rating for bronchiectasis, bronchial asthma is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

